C. Allen, J.
The defendants merely present a brief, which is very short, and does not show in detail the grounds on which he relies in support of his exceptions. The judge ruled that there was no evidence to warrant a conviction upon the ground of exposure for sale. But the complaint was well supported by proof of keeping for sale. Commonwealth v. Atkins, 136 Mass. 160. Commonwealth v. Welch, 140 Mass. 372. The averment of exposure might have been omitted. Commonwealth v. Sprague, 128 Mass. 75. Commonwealth v. Peto, 136 Mass. 155. The judge having correctly instructed the jury upon the true interpretation of the statutes, and upon the law relating to the case, there was no occasion to give the fourth instruction which was asked for. Commonwealth v. Anthes, 5 Gray, 185. Commonwealth v. Thorniley, 6 Allen, 445, 448. We see no error in the trial. Exceptions overruled.